KEITH, Justice
(concurring).
I do not disagree with the rationale or the holding of the majority opinion; I simply do not reach the question discussed therein. The question was moot and has been moot since the very day the record was filed in the office of the Clerk of the Court of Civil Appeals, Third Supreme Judicial District of Texas.1
Plaintiff’s original petition was filed on July 9, 1973, and she alleged that she had been a resident of Travis County for two months immediately preceding the filing of her petition. Had her lawyer gone by the District Clerk’s office in Austin on November 12, 1973, with a new petition for divorce, plaintiff could have invoked the plenary jurisdiction of the District Court of Travis County to procure all primary and ancillary relief to which she was entitled.
Instead, on that date and at a time when plaintiff had been a resident of Travis County for more than six months, according to her own allegations, her counsel filed the transcript in the Court of Civil Appeals. Even if the trial court erred in sustaining the plea in abatement,2 the question was moot on the day the case reached the appellate court.
In Tigner v. First Nat. Bank of Angleton, 153 Tex. 69, 264 S.W.2d 85, 88 (1954), Chief Justice Hickman, quoting from a text, said:
'“One of the most firmly established doctrines in the field of constitutional law is to the effect that a court will pass upon the constitutionality of a law only when necessary to the determination upon the merits of the cause under consideration. The constitutionality of a statute will not be considered and determined by the courts as a hypothetical question, because constitutional questions are not to be dealt with abstractly or in the manner of an academic discussion.’ ”
As was said in Freeman v. Burrows, 141 Tex. 318, 171 S.W.2d 863 (1943): “When a cause becomes moot on appeal, all previous orders and judgments should be set aside and the cause, not merely the appeal, dismissed.” (citations omitted) See also, Texas Foundries, Inc. v. International Moulders & Foundry Workers’ Union, 151 Tex. 239, 248 S.W.2d 460 (1952); Guajardo v. Alamo Lumber Co., 159 Tex. 225, 317 S.W.2d 725 (1958); Blanton v. City of Houston, 163 Tex. 224, 353 S.W.2d 412 (1962); Lund v. Alanis, 384 S.W.2d 123 (Tex.1964).
I would set aside the prior order of the district court and dismiss the cause.

. The case has been transferred to this court under an order of the Supreme Court equalizing the dockets of the several Courts of Civil Appeals.


. The Attorney General did not ask for a dismissal of the suit in its entirety; he simply sought to dismiss the constitutional challenge to the county residency requirement. The trial court dismissed the suit without prejudice. See and compare Life Ass’n of America v. Goode, 71 Tex. 90, 8 S.W. 639, 640 (1888), cited with approval in Texas Highway Department v. Jarrell, 418 S.W.2d 486, 488 (Tex.1967).